Gilbert, Justice.
1. The allegations of the petition are sufficient to set out an equitable cause of action for partition of land. Code of 1933, § 85-1504; Griffin v. Griffin, 33 Ga. 107; Griffin v. Griffin, 153 Ga. 547 (113 S. E. 161) ; Gibson v. Gibson, 180 Ga. 457; Roberts v. Burnett, 164 Ga. 64 (4) (137 S. E. 773).
(a) “This court has repeatedly decided that multifariousness is an objection not favored by courts of equity.” Conley v. Buck, 100 Ga. 187, 193 (28 S. E. 97).
(b) A petition in equity “against several persons must relate to matters of the same nature and having a connection with each other, and in which all of the defendants are more or less concerned, though their rights in respect to the general subject of the case may be distinct.” Id. 193.
(a) The demurrant is not affected by the prayer for reformation. The only parties interested in that prayer of the petition do not demur.
2. The court did not err in overruling all grounds of the demurrer.

Judgment affirmed.


All the Justices concwr.

M. B. Eubanks, for plaintiffs in error.
J. G. B. Erwin and T. H. Lang, contra.